 

 

Case 2:20-cv-00372-RAJ Document 8 Filed

rou 640 OO01 &b2b 8054

03/22/20 Page 1 of 1

U.S. Postal Service”

CERTIFIED MAIL® RECEIPT

Domestic Mail Only

   
 

ome 8 MMC ART ele MCRL CAO om ert ee

 

 

 

 

 

 

 

 

oo15

 

 

i Tent 30
Extra Services & Fees (check box, oe fee ¥ prea “
[Return Receipt {hardcopy}
[)Retum Reosipt (electronic) 3 $i fin Postmark
[Certified Mail Restricted Delivery $$) Tir) Here
[Adult Signature Required $_¢f yy —
[Adult Signature Restricted Delivery $_
Postage
3 $1.80
“3 ray
Total Postage and a 35 03/11/2020
$
Se
rouse Cv"

 

‘at pie re iS BO Box No.

th..Ave.. Suite. 2OOO

 

) TO Mev 0-02-000-904 yea

 
